

117 S544 ES: To direct the Secretary of Veterans Affairs to designate one week each year as “Buddy Check Week” for the purpose of outreach and education concerning peer wellness checks for veterans, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 544IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of Veterans Affairs to designate one week each year as Buddy Check Week for the purpose of outreach and education concerning peer wellness checks for veterans, and for other purposes.1.Designation of Buddy Check Week by Secretary of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs shall designate one week each year to organize outreach events and educate veterans on how to conduct peer wellness checks, which shall be known as Buddy Check Week. (b)Educational opportunities(1)In generalDuring Buddy Check Week, the Secretary, in consultation with organizations that represent veterans, nonprofits that serve veterans, mental health experts, members of the Armed Forces, and such other entities and individuals as the Secretary considers appropriate, shall collaborate with organizations that represent veterans to provide educational opportunities for veterans to learn how to conduct peer wellness checks.(2)Training mattersAs part of the educational opportunities provided under paragraph (1), the Secretary shall provide the following:(A)A script for veterans to use to conduct peer wellness checks that includes information on appropriate referrals to resources veterans might need.(B)Online and in-person training, as appropriate, on how to conduct a peer wellness check.(C)Opportunities for members of organizations that represent veterans to learn how to train individuals to conduct peer wellness checks.(D)Training for veterans participating in Buddy Check Week on how to transfer a phone call directly to the Veterans Crisis Line.(E)Resiliency training for veterans participating in Buddy Check Week on handling a veteran in crisis.(3)Online materialsAll training materials provided under the educational opportunities under paragraph (1) shall be made publicly available on a website of the Department of Veterans Affairs.(c)OutreachThe Secretary, in collaboration with organizations that represent veterans, may conduct outreach regarding educational opportunities under subsection (b) at—(1)public events where many veterans are expected to congregate;(2)meetings of organizations that represent veterans;(3)facilities of the Department; and(4)such other locations as the Secretary, in collaboration with organizations that represent veterans, considers appropriate.(d)Veterans Crisis Line plan(1)In generalThe Secretary shall ensure that a plan exists for handling the potential increase in the number of calls into the Veterans Crisis Line that may occur during Buddy Check Week.(2)Submittal of planThe head of the Veterans Crisis Line shall submit to the Secretary a plan for how to handle excess calls during Buddy Check Week, which may include the following:(A)Additional hours for staff.(B)The use of a backup call center.(C)Any other plan to ensure that calls from veterans in crisis are being answered in a timely manner by an individual trained at the same level as a Veterans Crisis Line responder.(e)DefinitionsIn this section: (1)Organization that represents veteransThe term organization that represents veterans means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. (2)VeteranThe term veteran has the meaning given that term in section 101 of such title.(3)Veterans Crisis LineThe term Veterans Crisis Line means the toll-free hotline for veterans provided by the Secretary under section 1720F(h) of such title.Passed the Senate October 7, 2021.Secretary